765 F.2d 456
Fred B. SHELTON, III, et al., Plaintiffs-Appellants Cross-Appellees,v.CITY OF COLLEGE STATION, et al., Defendants-AppelleesCross-Appellants.
No. 83-2765.
United States Court of Appeals,Fifth Circuit.
July 1, 1985.

Nelkin & Nelkin, Stuart Nelkin, Rose Ann Reeser, Houston, Tex., for plaintiffs-appellants cross-appellees.
Woodard, Hall & Primm, William B. Butler, Houston, Tex., Cathy Locke, Asst. City Atty., College Station, Tex., for defendants-appellees cross-appellants.
Appeals from the United States District Court, Southern District of Texas, Norman W. Black, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion March 11, 1985, 5 Cir., 1985, 754 F.2d 1251)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.